 1

 2

 3

 4

 5

 6

 7
                       UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF WASHINGTON
 8
                                AT SEATTLE
 9

10        CARMEN JOHN PERRI,             CASE NO. C19-0132JLR

11                       Plaintiff,      ORDER REGARDING
                 v.                      DISMISSAL OF DEFENDANT
12                                       425 QUEEN ANNE, LLC
          MAYFLOWER PARK HOTEL,
13
          INC.
14
                         Defendant.
15        CARMEN JOHN PERRI,             CASE NO. C19-0137JLR
16                       Plaintiff,
                 v.
17

18        425 QUEEN ANNE, LLC.

19                       Defendant.

20

21

22


     ORDER - 1
 1

 2
           CARMEN JOHN PERRI,                            CASE NO. C19-0139JLR
 3
                                Plaintiff,
 4                v.

 5         621 APARTMENTS, LLC,

 6                              Defendant.

 7         CARMEN JOHN PERRI,                            CASE NO. C19-0144JLR

 8                              Plaintiff,
                  v.
 9
           SORRENTO HOTEL
10         PARTNERSHIP,
11                              Defendant.
12         CARMEN JOHN PERRI,                            CASE NO. C19-0297JLR

13                              Plaintiff,
                  v.
14

15         2301 THIRD AVENUE, LP,

16                              Defendant.

17         On August 15, 2019, Plaintiff Carmen John Perri and Defendant 425 Queen Anne
18   LLC (“425 Queen Anne”) filed a joint motion to dismiss 425 Queen Anne in case
19   number C19-0137JLR. See Perri v. 425 Queen Anne LLC, No. C19-0137JLR (W.D.
20   Wash.), Dkt. # 20. The court granted the motion. See id., Dkt. # 21. The court’s order
21   consolidating case numbers C19-0132JLR, C19-0137JLR, C19-0139JLR, C19-0144JLR,
22   and C19-0297JLR required that “[a]ll future pleadings or other filings in any of the


     ORDER - 2
 1   consolidated . . . shall be filed on the docket in Civil Case No. C19-0132JLR.”

 2   (Consolidation Order (Dkt. # 18) at 2.) Thus, the parties’ filing of their joint motion to

 3   dismiss 425 Queen Anne in case number C19-0137JLR violated the court’s consolidation

 4   order. The court has already issued several orders to show cause in the consolidated and

 5   individual cases for Plaintiff’s failure to comply with the court’s rules or orders. (See,

 6   e.g., 4/24/19 OSC (Dkt. # 7); 5/14/19 OSC (Dkt. # 13); 7/3/19 OSC1 (Dkt. # 24); 7/3/19

 7   OSC2 (Dkt. # 25)); see also Perri v. 425 Queen Anne LLC, No. C19-0137JLR (W.D.

 8   Wash.), Dkt. # 15; Perri v. 621 Apartments LLC, No. C19-0139JLR (W.D. Wash.), Dkt.

 9   # 7; Perri v. Sorrento Hotel P’ship, No. C19-0144JLR (W.D. Wash.), Dkt. # 7; Perri v.

10   2301 Third Avenue LP, No. C19-0297JLR, Dkt. # 5. There errors are consuming judicial

11   resources. Accordingly, the court warns counsel that further violations of its rules or

12   orders will result in sanctions.

13          Because the court has granted Mr. Perri and 425 Queen Anne’s joint stipulated

14   motion for dismiss 425 Queen Anne, see Perri v. 425 Queen Anne LLC, No.

15   C19-0137JLR (W.D. Wash.), Dkt. # 21, the court DIRECTS the clerk to terminate 425

16   Queen Anne as party in the consolidated action.

17          Dated this 16th day of August, 2019.

18

19                                                     A
                                                       JAMES L. ROBART
20
                                                       United States District Judge
21

22


     ORDER - 3
